Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention in Claim 4 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because applicant claims a mental step i.e. ,,, determining the mounting sequence of mounting components etc.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  at least, … providing .a mounting device having a plurality of mounting heads wherein each of the heads has at least one stereo cameras disposed thereon and configured to capture a three-dimensional image of a component …, … providing drivers configured to move each of the mounting heads on a stage…, …providing a controller configured to perform an image capturing process  of capturing an image of a relevant area including a mounting point on the substrate by said stereo camera before the a ..
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomigashi et al ( Pat. 5,541,834); hereinafter Tomigashi et al.
Tomigashi et al. teach a component mounting apparatus having a suction nozzle movable with a component held attracted thereto to mount the component to a mounting position onto a board. The apparatus includes a CCD camera for taking pictures of the components and the mounting position obliquely from above when the suction nozzle has been brought to above the mounting position with the component held attracted thereto. An imaging processing circuit calculates the deviation of the position of the component relative to the mounting position based on image signals from the camera.  A control circuit for correcting the position of the component by moving the suction nozzle in an horizontal plane in accordance with the calculated deviation. (Cf. abstract).  Additionally Tomigashi et al teach a machine frame (50) provided with a transport rail (51) for printed boards (12), a drive mechanism (3) mounted on the machine frame including a X-axis table (52) and a Y-axis table (53) and a suction head (54) movable by the drive mechanism (3) in the X-axis direction and a Y-axis direction. Component (11) which is held by suction nozzle (1) has images taken by two cameras (30, 31).  The position of the component (11) held by the suction nozzle (1) and the mounting position (13) of the component (11) on the board (12) are detected based on the resulting image signals from the camera (4) and illuminator (5). (Cf. col.4).  It would have been obvious to make a component mounting device for mounting a component onto a substrate the component mounting device including a head unit including a .
 Claims 1-3 are further rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Japan Pat. Doc. 2015213139 A); hereinafter Nguyen et al.
Nguyen et al teach a positioning device which includes a body control part, a prediction processing part which calculates on the basis of an input/output signal the positon of a target before by a delay cycle associated with a photographic image of a camera, a correction processing part which corrects the position based on the image processing signal, a switch which switches and outputs an output value of the correction processing part  and the prediction processing part as position information before a cycle in accordance with the image processing signal timing, a processing part which estimates a present positon of the target from the position information before it by application of delay compensation processing and a command output part  which outputs command signal by a movement mechanism based of the resent position. Additionally Nguyen et al teach a mounting head which uses a negation pressure to hold and arrange an electronic component (62) onto a printed circuit board (61)  If the target mounting location is not in the field of view of camera (40) the mounting head is t) and at this time the camera (which is mounted on the mounting head) begins to take pictures so that the target mounting spot can be accurately determined. It would have been obvious to make a component mounting device for mounting a component onto a substrate the component mounting device including a head unit including a mounting head (10) configured to hold the component (62) and a camera (40) configured to capture a three-dimensional image of an object, a driver configured to move the head unit on a stage  and a controller (930) configured to perform and image capturing process of exposing an image of a relevant area including a mounting point/location on the substrate (50) by the camera before the component reaches the mounting point/location during the transfer of the component  held by the mounting head to the mounting point, a calculating process (done by image processing unit (940)) of calculating a correction amount with respect to an X-axis direction, a Y-axis direction and a Z-axis direction  based on the three dimensional information on the relevant area with respect to with respect to the X-axis direction, the Y-axis direction and the Z-axis direction obtained by the image capturing process to mount the electronic component (62) ( on solder or a land corresponding to the mounting point/location and a mounting process of correcting the mounting point/location of the electronic component (62) based on the correction amount and mounting the electronic component on the substrate/printed circuit board (61). The rationale for this obviousness conclusion is that Nguyen et al .teach a component mounting device which includes mounting head (10), an imaging section (40) and a controller (930). The mounting head is capable of moving in the X and Y directions as well as in an up-and-down i.e. Z direction. The imaging section which is mounted on the head unit (Cf. e.g. .  .
Claims 1-3 are further rejected under 35 U.S.C. 103 as being unpatentable over Hudson (Pat. Doc. 2001/0055069  A1); hereinafter Hudson.
Hudson teaches a machine vision camera (20) observes components (14)  to be placed on a selected location on a substrate (17) from a given angle relative to the orthogonal to the substrate through a mirror (26)  and then observes the selected location on the substrate from the same angle but with the mirror displaced in order to measure, register and align under-side contact and edge features of the component to corresponding substrate features. The camera moves with the pick-up head (12) of a placement machine (10) that picks up the component from the component feeder or component alone and transport it to a location above a mirror (26) where the bottom surface and edges are imaged as it is held stationary.  The mirror may be carried with the pick-up head and may be retractable. Component feature locations are calculated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
/CARL J ARBES/           Primary Examiner, Art Unit 3729                                                                                                                                                                                               .